11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Jose Luis
Aguilar
Appellant
Vs.                   No.
11-00-00131-CR B
Appeal from Harris County
State of Texas
Appellee
 
Appellant=s counsel has furnished
this court with a copy of a death certificate which shows that appellant died
on November 3, 2001.  The appeal is
permanently abated.  TEX.R.APP.P.
7.1(a)(2).
 
PER CURIAM
 
April 4, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.